Case 2:17-cr-00037-FB-PMW Document 559-24 Filed 04/24/19 Page 1 of 44




                     Exhibit 24
                                                 Investment
                                                Case 2:17-cr-00037-FB-PMW Document 559-24 Filed 04/24/19 Page 2 of 44   Equity Mill




                                                      Interest                                                                   Property Sales
                                                       (2005)
                                                                        Franklin                                                    Income

                                                                        Squires                                Hill
 Investors                                                                                                  Erickson
                                       Invest
                                       (2005)                                        Loan                                    Purchases
   Invest                                        Repayment + Interest


                                                                                    Repayment + Interest


                                                                                                                                                    House
                              Invest
                           (2005-2007)                                                                                         Rehab Cost/
                                                Founders                                                                       Finders Fees

                                                 Capital                                    Loan

                           Interest
                                                                                                           New Castle             Rental Income

                         (2005-2007)

                                                                            Repayment + Interest                                              GOVERNMENT
                                                                                                                                                EXHIBIT

                                                                                                                                                     142
                                                                                                                                                  2:17-CR-00037



Source: Exhibit 105 p.3 (Note 1), Defense Exhibit 516 (6.1 Formation) Note: Franklin Squires = Franklin Squires Investments + Franklin Squires Companies,
Founders Capital = Founders Capital + Founders Capital Investments                                                                              1
                                             Investment
                                            Case 2:17-cr-00037-FB-PMW Document 559-24 Filed 04/24/19 Page 3 of 44   Equity Mill
                                                Iceberg       Autos       Movie        Other



                                               Interest Payments
                                                                                                                            Returns


                                                                   Franklin                               Hill
 Investors                                                         Squires                             Erickson
                                                                                        Loan
                                   Invest           Returns                                                           Purchases
   Invest                                                                                   Returns
                                                                   Loan



                                Invest
                                                                                                                      Rehab Costs
                                            Founders                                                                  Finders Fees          House

                                             Capital
                                                                                                                                  Returns
                                                                                            Loan
                      Interest Payments
                                                                                                      New Castle

                                                                                  Returns
                                  Education           Ferraris



Exhibits 19a,20a,22a,23a,24a,166a (FSC,FSI,FC,FCI,HE & NC Balance Sheets, Receivables Ledgers and Cash Registers), Exhibit 105 p.2,6-9,
                                                                                                                                            2
Note: the dotted lines “Returns” represent minimal repayment of loans and interest paid back to Founders Capital
                                          Case 2:17-cr-00037-FB-PMW Document 559-24 Filed 04/24/19 Page 4 of 44

                             Interest Receivable – Collectability History
                                                                As of July 2007




                                                                                                                    Hill Erickson
                                                             Interest Charged $42.46 M
                                                                                                                     New Castle    85%
           Founders                                            (72% interest annually)
                                                                                                                  Franklin Squires
            Capital
                                                          Interest Actually Paid $20,370                           Other Entities
                                                                                                                      (15%)

                                                        Interest Due:$42.4 M
                                                          0.048% was paid


                                                                                                                                3
Exhibits 19a p.13-16,22a p.15-17 (FCI and FC Interest Receivable Ledgers (Jan 05-Jul07))
                                           Case 2:17-cr-00037-FB-PMW Document 559-24 Filed 04/24/19 Page 5 of 44

                                Loan Receivable – Collectability History
                                                                As of July 2007




                                                                                                                     Hill Erickson
                                                       Loan Receivable/Cash Out $102.3 M                              New Castle    85%
            Founders                                                                                               Franklin Squires
             Capital
                                                     Loan Payoffs/Note Reduction $21.1 M                             Other Entities
                                                                                                                        (15%)

                                                                  Principal due
                                                                     $81.2 M


Exhibits 19a p.11-12,30-35, Exhibit 22a p.1-6,24 (FCI: Note Receivable, Capital Loans, FranklinSquires Loan Receivable; FC: Note Receivable,
                                                                                                                                               4
FranklinSquires Receivable (Jan05-Jul07))
                                    Investment-   Timeline
                                          Case 2:17-cr-00037-FB-PMW        Document 559-24 Filed 04/24/19 Page 6 of 44 Deposit       Location


                       Franklin Squires Investments
                      Apr-04 to Nov-05                                                                                       Chase x9118

                                                                                                                          $6.2 M
                      Investor Deposits
     2004                  2005                  2006                   2007                  2008


                                  9/5/05 Transfer of Promissory Notes


                                     Founders Capital
                                                                                                                         Chase x1815,x8587

                                                                                                                        $69.8 M
                                             Apr-05 to Jan-07
                                             Investor Deposits
     2004                  2005                  2006                   2007                  2008


                                                        1/1/07 Transfer of Promissory Notes

                          Founders Capital Investments                                                                   Zions X2333 (FCI)
                               Rick Koerber LLC                                                                      Key Bank X4769 (RK LLC)
                                                                          Jan-07 to Oct-07
                                                                            Inv. Deposits                              $22.6 M
    2004                  2005                   2006                   2007                  2008




Exhibits 19,20,22,170 (FSI, FC, FCI, RK Chart of Accounts, Cash Registers, Promissory Notes), Exhibits 128,131,134,135,136,138,141 (FSI Chase X9118, FC Chase
X1815,X3297,X8587, RK LLC Key X4769, FCI Zions X2333, X0235), Notes: All 2004 Promissory Notes included in FSI, 4/25/05 marks first deposit into Chase x1815,
                                                                                                                                                         5
9/5/05 marks the FSI to FC Pnote transfer, 1/1/07 is FC to FCI Pnote transfer, 1/4/07 marks first deposits into Zions x2333, Key x4769
                                          Case 2:17-cr-00037-FB-PMW Document 559-24 Filed 04/24/19 Page 7 of 44
                     Investment Proceeds – Where were they deposited?
                                                                Apr-04 to Oct-07
                         Franklin
                         Squires
                           6%          Rick
                                      Koerber                                                                               Investment
                                       LLC                                         Entity                                    Proceeds
                                        2%
                                                                                   Founders Capital                                $69.8 M
                       Founders Capital                                            Founders Capital Invest                         $20.6 M
                           Invest.
                            21%                                                    Franklin Squires                                  $6.2 M

                                                  Founders
                                                                                   Rick Koerber LLC                                  $2.0 M
                                                   Capital                                                        Total:          $98.6 M
                                                    71%




Exhibits 19,20,22,170 (FSI, FC, FCI, RK Chart of Accounts, Cash Registers, Promissory Notes), Exhibits 128,131,134,135,136,138,141 (FSI Chase X9118,
                                                                                                                                             6
FC Chase X1815,X3297,X8587, RK LLC Key X4769, FCI Zions X2333, X0235)
                                          Case 2:17-cr-00037-FB-PMW Document 559-24 Filed 04/24/19 Page 8 of 44
                                    2005-2006 Founders Capital Deposits
                                                 Chase Bank Accounts (Apr-05 to Dec-06)

                                           All Other
                         Loan Payoff          3%
                            10%




                                                                                                                  $0.87 of every $1 in
                                                                                                                   Founders Capital
                                                                                                                    was funded by
                                                                                                                       Investors



                                                       Investment
                                                          87%




Founders Capital Only. Exhibits 131,135,138 (FC Chase X1815,X3297,X8587) Exhibit 19,19a p.17-29 (FC Cash Register, Promissory Notes)
                                                                                                                                             7
Note: FC X1815 opened Apr-05, investor deposits changed from FC to FCI (Zions Bank) in Jan-07, Intracompany transfers removed to avoid duplication
                     FoundersCaseCapital          Chase
                                  2:17-cr-00037-FB-PMW Document1815
                                                               559-24 Filed–  September
                                                                           04/24/19 Page 9 of 44 2006
                                           Beginning Balance: $427,395.82


           Incoming
                                               $4,474,379.80
             Funds
                                            100% Investor Funds


                                               Type                  Outgoing          Percent
                                      Investor Payments             $2,915,987.18      65.2%
             Outgoing                 Franklin                      $1,200,000.00      26.8%
              Funds                   New Castle                      $319,000.00       7.1%
                                      Other                            $36,000.00       0.9%
                                      Grand Total                   $4,470,987.18      100%

                                              Ending Balance: $430,788.44
Sample Month, Exhibit 131, p 62-64 (FC Chase 1815),Exhibit 19 (FC Cash Register)
                                                                                                        8
Note: Intracompany Transfers between FC main x1815 and FC Savings x3297 netted $0.00
                                        Case 2:17-cr-00037-FB-PMW Document 559-24 Filed 04/24/19 Page 10 of 44
 2007 Founders Capital Investments and Rick Koerber LLC Deposits
                                        Zions and Key Bank Accounts (Jan-07 to Oct-07)

                                       All Other
                                          2%




                                                                                                             $0.69 of every $1 in
                              Loan Payoff                                                                     Founders Capital
                                 29%                                                                           was funded by
                                                                                                                  Investors


                                                              Investment
                                                                 69%




Exhibits 128,134,136 (RK LLC Key X4769, FCI Zions X2333, X0235), Exhibit 22,22a p.19-23, Exhibit 170,170a p.1 (FCI/RK LLC Cash Register, Promissory
                                                                                                                                                9
Notes), Note: FCI (Zions) and RK LLC (Key Bank) started in Jan-07, last Pnote in Oct-07, Intracompany Transfers were removed to avoid duplication
            Founders Capital      Investments
                       Case 2:17-cr-00037-FB-PMW            Zions
                                                 Document 559-24           2333-
                                                                 Filed 04/24/19 Page 11 ofFebruary
                                                                                          44       2007
                                               Beginning Balance: $1,314,603.48
                                                 Type                    Incoming       Percent

           Incoming                     Investment                      $4,680,500.00   82.0%
             Funds                      Loan Payoff                     $1,026,510.23   18.0%
                                                         Total:         $5,707,010.23



                                                                                                     In Mar07,
                                                Type           Outgoing                 Percent     funds were
                                       Investor Payments     $3,518,486.95              51.5%      returned to
                                       FCI Savings X0235     $1,200,000.00              17.5%          FCI or
              Outgoing                 Franklin                $963,558.35              14.1%     transferred to
               Funds                                                                                  Franklin
                                       New Castle              $531,000.00               7.8%
                                                                                                      Squires
                                       Other                   $625,325.54               9.1%
                                                      Total: $6,838,370.84               100%

                                                   Ending Balance: $183,242.87
Sample Month, Exhibit 134 p.10-12 (FCI Zions 2333), Exhibit 22 (FCI Cash Register)
                                                                                                           10
Note: Reversal of $140,000 removed, Net $0.00 (Return Check dated 2/21)
                                       Case 2:17-cr-00037-FB-PMW Document 559-24 Filed 04/24/19 Page 12 of 44
Where did the Money Go?                                                 Other Education
Apr-05 to Oct-07                                           Other Lending 3%      1%
                                                                5%
                                                      New Castle
                                                         8%


                                           Hill Erickson                                                                          Investor
                                                13%                                                                              Payments
                                                                                                        $53.3M                      47%



                                                                            $25.6M

Includes All Withdrawals for:
Founders Capital, Founders Capital                                Franklin
Investments, Rick Koerber LLC                                       23%
Exhibits 131,135,138 (FC Chase X1815,X3297,X8587), Exhibits 128,134,136 (RK LLC Key X4769, FCI Zions X2333, X0235), Exhibits 19,22,17011
                                                                                                                                       (FC/FCI/RK
LLC Cash Register), Note: Intracompany Transfers were removed to avoid duplication
                                           Case 2:17-cr-00037-FB-PMW Document 559-24 Filed 04/24/19 Page 13 of 44
                                          Investment with Founders Capital
                                                                   Apr-05 to Oct-07




                                                                                               $21
                                                                                                                    House




                                        $47
                                                                Founders
                                                                 Capital                           $31
                                      $100

                                                                                                  $1




                                                                                                                            12
Figures derived from previous slide, Over 80% of FC and FCI are funded directly by investors
                      2005-2006 Outflows
                                Case 2:17-cr-00037-FB-PMW        Document 559-24 Filed 04/24/19 Page2007
                                                                                                     14 of 44 -   Outflows
                   Other
                  Lending     Education                                                      Education Other
               Other 2%          2%                                                             2%      1%
                3%

     Equity        New                                                         Equity       Hill Erickson
                  Castle                                                        Mill              7%
      Mill         7%
      22%                                                                       18%
                                                                                 New Castle
                                                                                   11%
             Hill Erickson
                  15%                             Investor
                                                 Payments                                                                 Investor
                                                    46%                                                                  Payments
                                                                                Other                                       50%
                                                                               Lending
                                                                                 12%

                        Franklin
                          25%
                                                                                               Franklin
                                                                                                 17%




Exhibits 131,135,138 (FC Chase X1815,X3297,X8587), Exhibits 128,134,136 (RK LLC Key X4769, FCI Zions X2333, X0235), Exhibits 19,22,17013
                                                                                                                                       (FC/FCI/RK
LLC Cash Register), Note: Intracompany Transfers were removed to avoid duplication
Franklin Squires                          Case 2:17-cr-00037-FB-PMW Document 559-24 Filed 04/24/19 Page 15 of 44
                                                                                     Main Street
Jan-05 to Oct-07                                                                       Movie
Where did the Money Go?                                                               $5.2 M                 Adoption
                                                                                                             $87,957

                                                                                                                               Dental Work
                                                                                                                                $47,465


       Franklin                                                                                                                               Life
       Squires                                                                                                                             Insurance
                                                                                                                                           $503,404

                                                                                                                                              Free
                                                                                                                                            Capitalist
                                                                                                                                            $782,557
                                                                                                                                Coins/
                                                                                                                               Precious
                                                                                                                                Metals
                                                                                                                               $680,713
                                                                                                          Iceberg
                Investor           Other Equity             American                                       $1.8M
                                                                                 Automobiles
               Payments               Draws                Timbercraft
                                                                                   $1.2 M
                 $2.1 M              $1.5 M                  $1.9 M

Exhibits 20a p.1-6,39-44,46,76-81,Exhibit 166a (FSI and FSC Cash Registers, Expense Reports, Asset Ledgers (Jan-Oct07)), Exhibit 141 FSI Chase X9118,
                                                                                                                                                14
Exhibit 126 FSC Zions X2317, Note: This exhibit highlights specific categories of monetary outlays, it does encompass all monetary outlays for FSI and FSC
                                         Case 2:17-cr-00037-FB-PMW Document 559-24 Filed 04/24/19 Page 16 of 44

    Franklin Squires and Iceberg                                                                     Iceberg
    Jan-05 to Oct-07                                                                                                        Balance due to
                                                                                                                           Franklin Squires
                                                         X
                                                                                                        LOC



                                                                                                    Rudder                      $1,038,561
                                                                                                    Holdings
                                                       $1,038,561


             Franklin                                                                                      $800,000
             Squires
                                                                      $800,000

                                                                                                   Skousen
                                                                                                                                 $623,871
                                                                                                 Note+Interest
                                                       $250,000




Exhibit 20a p.80-81 (FSI Cash Register and Loans Receivable(Skousen Note 10-16-06, Rudder Holdings)), Exhibit 166a (FSC Cash Register and Loan
                                                                                                                                           15
Receivable (Rudder Holdings), Rudder Holdings Balance Sheet, 10/16/16 Journal Entries)
                                         Case 2:17-cr-00037-FB-PMW Document 559-24 Filed 04/24/19 Page 17 of 44


                       Founders Capital – Other Investing Activities

                          Investing Activities                                                      Start Date
                          Precious Metals and Coins                                                  1/24/2005

                          Kimber Academy                                                             4/20/2005

                          JTH Publishing                                                             10/6/2005

                          Iceberg (Rudder Holdings)                                                 12/15/2005

                          Main Street Movie Group                                                    3/21/2006

                          American Timbercraft               (Investors Collaborative)                8/7/2006

                          American Founders University                                               10/9/2006



Exhibits 152 – Promissory Notes for Kimber Academy, JTH Publishing, Main Street Movie Group, Investors Collaborative, American Founders University, Exhibit
                                                                                                                                           16
19 FSI Cash Register, Exhibit 19 FC Cash Register
                                                                               Company                                         Revenue (2005)
                                          Case 2:17-cr-00037-FB-PMW Document 559-24 Filed 04/24/19 Page 18 of 44
                                                                               AFA                                                          $0.00

2005 - Portfolio Revenue
                                                                               AFU                                                          $0.00
                                                                               CRK                                                          $0.00
                                                                               Equity Mill LLC                                              $0.00
                                                                               Founders Capital                                     $4,131,055.10
                                                                               Founders Capital Investments                                 $0.00
                                                                               Franklin Chocolates                                          $0.00
                                                                               Franklin Squires Companies                                   $0.00
                                                                               Franklin Squires Investments                         $3,702,797.06
              Magazine                                                         Free Capitalist
                                                                               Global Central Management
                                                                                                                                            $0.00
                                                                                                                                            $0.00
                                                                               Greystone Acquisitions                                       $0.00
              Statement                                                        Hetzrony Properties LLC
                                                                               Hill Erickson
                                                                                                                                            $0.00
                                                                                                                                      $540,995.63
                                                                               Iceberg Franchising                                          $0.00
             • $111M in                                                        Iceberg Opportunities
                                                                               Investors Collaborative
                                                                                                                                            $0.00
                                                                                                                                            $0.00
               Revenue                                                         Lucent
                                                                               Main Street Movie Group
                                                                                                                                      $115,820.00
                                                                                                                                            $0.00
                (2005)                                                         McGuire Group
                                                                               Modular Manufacturing
                                                                                                                                            $0.00
                                                                                                                                            $0.00
                                                                               New Castle                                              $70,198.89
                                                                               Rick Koerber LLC                                             $0.00
                                                                               RR Koerhoff                                                  $0.00
                                                                               Rudder Holding                                               $0.00
                                                                               VIP Media                                                    $0.00
                                                                               Total Revenue:                                    $8,560,866.68
Exhibit 157f (December 2005 Management Reports), Exhibit 32 p 53, (Magazine), Exhibits 19-24,161-171 (Quickbooks), Various Accounts
Note: If investor funds are included as “Revenue” then the 2005 Figure would be $33.4 M; Note: If Company did not have Quickbooks, revenue is 17
                                                                                                                                               drawn from
any funds deposits that were not loaned by FC, FCI or FSI.
                                                                               Company                                           Revenue (2006)
                                          Case 2:17-cr-00037-FB-PMW Document 559-24 Filed 04/24/19 Page 19 of 44
                                                                               AFA                                                           $0.00
2006 - Portfolio Revenue                                                       AFU
                                                                               CRK
                                                                                                                                             $0.00
                                                                                                                                             $0.00
                                                                               Equity Mill LLC                                               $0.00
                                                                               Founders Capital                                     $17,228,853.36
                                                                               Founders Capital Investments                          $1,889,298.23
                                                                               Franklin Chocolates                                         $710.16
                                                                               Franklin Squires Companies                                    $0.00
                                                                               Franklin Squires Investments                          $1,879,404.63
                 Magazine                                                      Free Capitalist
                                                                               Global Central Management
                                                                                                                                             $0.00
                                                                                                                                             $0.00

                 Statement                                                     Greystone Acquisitions
                                                                               Hetzrony Properties LLC
                                                                                                                                             $0.00
                                                                                                                                             $0.00
                                                                               Hill Erickson                                         $6,628,647.05

             • Generated                                                       Iceberg Franchising
                                                                               Iceberg Opportunities
                                                                                                                                             $0.00
                                                                                                                                             $0.00
              revenues in                                                      Investors Collaborative
                                                                               Lucent
                                                                                                                                             $0.00
                                                                                                                                       $136,892.58
            excess of $500M                                                    Main Street Movie Group
                                                                               McGuire Group
                                                                                                                                         $7,786.83
                                                                                                                                       $920,424.81
                 (2006)                                                        Modular Manufacturing                                         $0.00
                                                                               New Castle                                              $503,884.26
                                                                               Rick Koerber LLC                                        $113,700.00
                                                                               RR Koerhoff                                             $418,150.00
                                                                               Rudder Holding                                          $102,294.83
                                                                               VIP Media                                                $53,000.00
                                                                               Revenue                                         $29,883,046.74
Exhibit 32 p 53, (Magazine), Exhibits 19-24,161-171 (Quickbooks), Various Accounts, Note: If investor funds are included as “Revenue” then the 2005 Figure
would be $80.7 M; Note: If Company did not have Quickbooks, revenue is drawn from any funds deposits that were not loaned by FC, FCI or FSI 18
                                              Case 2:17-cr-00037-FB-PMW Document 559-24 Filed 04/24/19 Page 20 of 44
                                                        Summary of Net Losses

                                Profit Loss                                                       Dates                 Net Losses
                                Franklin Squires Investments                                 Jan05-Dec06                    $-9.5 M
                                Franklin Squires Companies                                    Jan07-Jul07                   $-2.7 M

                                Founders Capital                                             Jan05-Dec06                    $-7.1 M
                                Founders Capital Investments                                  Jan07-Jul07                $-28.8 M

                                Hill Erickson                                                 Jan05-Jul07                 $-3.7 M
                                New Castle                                                    Jan05-Jul07                $-13.7 M
                                                                                                  Total:                 $-65.5 M


Ex19a p.36-37,Ex20a p.47-54,Ex22a p.26,Ex23a p.23-24,Ex24a p.14-15,Ex166a p.6-8 (FSC, FSI, FC, FCI, HE & NC Profit/Loss), Notes: Profit/Loss Figures cover operational
periods through July 2007 (date of compilation). In January 2007, there was a shift in operations from FC to FCI and from FSI to FSC. Specifically, FCI assumed FC’s prior
role in receiving investor funds and making investor payments. FC continued to accrue interest on loans, recording it as Interest Income in Quickbooks through 2007;
                                                                                                                                                                 19
however, the interest income was never collected. If the uncollected interest income for FC is included as of July 2007, the overall loss would be -47.4 Million
         Comparison of Deposits and Payments back to Investors
                                         Case 2:17-cr-00037-FB-PMW Document 559-24 Filed 04/24/19 Page 21 of 44


                                                            (Apr-05 to Oct-07)




       Deposit Type                         Deposits
                                                                                                     Payments back
       Investment                           $92,425,742.62
                                                                                                      to Investors
                                                                          $20.3 M is
       Loan Payoff
       All Other
                                            $17,245,717.90
                                              $3,034,167.92
                                                                          insufficient to
                                                                          cover investor                    • $53.3 M
                                                                          payments
       Grand Total                       $112,705,628.44




Includes:
Founders Capital, Founders Capital Investments, Rick Koerber LLC
Exhibits 131,135,138 (FC Chase X1815,X3297,X8587), Exhibits 128,134,136 (RK LLC Key X4769, FCI Zions X2333, X0235), Exhibits 19,22,170 (FC/FCI/RK
LLC Cash Register), Note: Intracompany Transfers were removed to avoid duplication, Note: Franklin Squires Investment Funds = $6.2 Million (to total
                                                                                                                                                 20 $98.6
Million Total,) FSI Investor Payment=$2.1
                                         Case 2:17-cr-00037-FB-PMW Document 559-24 Filed 04/24/19 Page 22 of 44




                                  Growth of Principal Owed to Investors
                                                Franklin Squires/Founders Capital

                          As of             Entity                                                        Principal due
                                                                                                           to Investors
                          Sep-05            Franklin Squires Investments                                          $5.4M
                         Dec-06             Founders Capital                                                      $67.5M

                          Jul-07            Founders Capital Investments                                          $89.4M




                                                                                                                                           21
Exhibit 20a FSI Balance Sheet as of September 4, 2005, Exhibit 19a FC Balance Sheet as of December 31, 2006, Exhibit 105 Balance Sheet as of July 31, 2007
                      PrincipalCaseand       UnpaidDocument
                                    2:17-cr-00037-FB-PMW Interest
                                                            559-24 Filedowed       to23 ofInvestors
                                                                        04/24/19 Page      44




                                                                                                      Investors

                                                                                          Owed to




                                                                                                           22
Exhibit 105p.2 (Balance Sheet),p.8-9 (Note 6 for Payables)
                                           Case 2:17-cr-00037-FB-PMW Document 559-24 Filed 04/24/19 Page 24 of 44

                                      Real Estate Equity as of July 2007

                         Book Value

                           Entity                    Assets                  Liabilities                    Equity
                     New Castle                      $21.3M                      $35.0M                    $-13.7 M

                     Hill Erickson                   $31.8M                      $35.4M                     $-3.6 M

                                                                            Total Equity:                  $-17.3 M

                      Rick Koerber’s Valuation (RKV)

                           Entity                   Assets                   Liabilities                    Equity

                     All                            $128 M                      $94.3M                       $31.9 M



Exhibit 23a p.1-6,Ex24a p.1-4 (HE and NC Balance Sheets), Rescission Offering Note 4 Schedule 3 (Real Estate Interests), Notes: HE and NC recorded
properties at book value (e.g., purchase cost), NC Total Properties: $20.2 (95% of Total Assets), HE Total Properties: $31.5 M (99% of Total Assets)23
                                    Promissory           Notes vs. Real Estate Equity
                                       Case 2:17-cr-00037-FB-PMW Document 559-24 Filed 04/24/19 Page 25 of 44

          $100,000,000                                                                                                           Owed to Investors
                                                                                                                                    $89.4 M

           $80,000,000



                                                                                                                    Unsecured
           $60,000,000
                                                                                                                   $57.5 M (Jul07)

           $40,000,000
Dollars




                                                                                                                                            RKV
           $20,000,000
                                                                                                                                           $31.9 M

                   $0

                         Dec-2006     Jan-2007       Feb-2007         Mar-2007         Apr-2007         May-2007         Jun-2007          Jul-2007

          -$20,000,000
                                                                                                                               Book Value Equity-
                                                                                                                                    $17.3 M
          -$40,000,000


Exhibits 19a p.2-5,Ex 22a p.10-11,Ex 23a p.7-10,24a p.5-7 (Monthly Balance Sheets for FC,FCI, NC, HE (Dec06-Jul07)), Defense Exhibit 516 (Rescission
                                                                                                                                           24
Offering Note 4 Schedule 3 (Real Estate Interests))
                Amounts Owed       to Investors
                         Case 2:17-cr-00037-FB-PMW          vs. Filed
                                                   Document 559-24 Rick
                                                                      04/24/19Koerber
                                                                               Page 26 of 44 Valuation

      Interest Payments Stop: May 22, 2007
                                                                          RKV: $31,850,372
         Unpaid Interest Due (July 2007):

                 $14.7 M                                                Less:
                                                                        Properties NOT owned by Hill Erickson/New Castle
             Principal Owed (July 2007):
                                                                                Heber Cabin (133): $11,881,582
                 $89.4 M                                                        Gardner (72): $141,979
                                                                                Isom (128): $488,955
                                                                                Additional Lease Options: $4,607,513




                                                                          Adjusted RKV: $ 14,730,343



Exhibit 105 p.2 Payables from Balance Sheet, Defense Exhibit 516 (Rescission Offering Note 4 Schedule 3 for Real Estate Interests and Schedule 3B for
                                                                                                                                               25
Lease Options)
                                          Case 2:17-cr-00037-FB-PMW Document 559-24 Filed 04/24/19 Page 27 of 44




                                                                                                                      $105 M (85%)
                                                                                                                    Franklin Squires,
                                                                                                                     New Castle, Hill
                                                                                                                        Erickson


                                                                                                                       $18.7 (15%)
                                                                                                                    Hetzrony, Kimber
                                                                                                                    Academy, Medley,
                                                                                                                    Rick Koerber LLC,
                                             $123.7 M                                                               Rudder Holdings,
                                                                                                                   AFA, Beit Lehi, Free
                                          Uncollected                                                                    Capitalist
                                            Loans and                                                                Enterprises,Main
                                                                                                                     Street Movie, VIP
                                      Accrued Interest                                                                  Media, JTH
                                                                                                                   Publishing, Investors
                                                                                                                    Collaborative, CRK
                                                                                                                   Central Mngt, Global
                                                                                                                        Central, etc
                                                                                                                               26
Exhibit 105 p.2,p. 5-8 – Balance Sheet and Note 5 (Notes Receivable)
                                                Investment
                                               Case 2:17-cr-00037-FB-PMW Document 559-24 Filed 04/24/19 Page 28 of 44   Equity Mill
    Principal and
   Interest owed to
      FC $105 M
          July 2007




                                                                    Franklin                                          Hill
                                                                    Squires                                        Erickson
                                                       $55.7M                                                  $30.1M
                                      Invest
                                                       Owes to FC                                              Owes to FC

                                                       Returns                              Loan
                                                                    Loan

                                                                                             Returns


                             Invest
                                                                                                               $19.2M
                                                                                                               Owes to FC
                                               Founders                                     Loan
                                                Capital                                                            New Castle

                                                                                  Returns




Exhibit 105 p.2, 5-8 – Balance Sheet and Note 5 (Notes Receivable) Notes: the dotted lines “Returns” represent minimal repayment of loans and interest paid
back to Founders Capital; Franklin Squires = Franklin Squires Investments + Franklin Squires Companies, Founders Capital = Founders Capital 27  + Founders
                                         Case 2:17-cr-00037-FB-PMW Document 559-24 Filed 04/24/19 Page 29 of 44

                                                    American Timbercraft




                                                                 Cash Available
        Company                           Owed to FC                (Jul-07)                                      Notes
        Investors
        Collaborative                      $2,635,962.00                   $3.95         ATC claimed insolvent (Press release June 2007)
        Modular
        Manufacturing                                                      $0.00         Write-off posted, bank account closed June 2007
        RR Koerhoff                           $12,690.00                   $0.00         Limited Banking Activity
                              Total:       $2,648,652.00




Exhibit 105 p 6-8 (Receivables), Chase X4558 Investors Collaborative, Chase X4541 RR Koerhoff, Chase X8934 Modular Manufacturing, Exhibit 157r
                                                                                                                                          28
(July 31, 2007 Management Report)
                                         Case 2:17-cr-00037-FB-PMW Document 559-24 Filed 04/24/19 Page 30 of 44

                                                                 Education




   Company                                                        Owed to FC                            Cash Available (Jul-07)
   American Founders Academy
   (AFA)                                                          $442,516.00                                       $899.44
   American Founders University
   (AFU)                                                          $799,737.00                                     $130,338.23
                                                                                                    Most reimbursements were related to
                                                                                                    payroll, utility, rent, and other operating
   Kimber Academy                                                $2,011,189.00                      costs

                                           Total:                $3,253,442.00




Exhibit 105 p 6-8 (Receivables), Exhibit 157r (July 31, 2007 Management Report), Exhibit 161a (AFA Balance Sheet/Profit Loss), Exhbit 162a (AFU
                                                                                                                                             29
Balance Sheet/Profit Loss), Wells Fargo X6540, X9199 AFU, Ex 58 Kimber Academy Reimbursement Requests
                                          Case 2:17-cr-00037-FB-PMW Document 559-24 Filed 04/24/19 Page 31 of 44
                                                                   Media



                                                           Net Income                     Output/Fixed Assets                    Cash Available
  Company                     Owed to FC                    (Jul-07)                           (Jul-07)                             (Jul-07)
  Free Capitalist
  Enterprises                    $126,148.00              (-$126,988.99)             No Fixed Assets, No Revenue                              $159.34
  JTH Publishing                 $766,501.00                                         minimal advertising revenue                                  $0.00
                                                                                     Electronics Equipment Purchases
  VIP Media                   $1,430,704.00                                          identified in bank statements                         $2,332.43
                  Total:      $2,323,353.00




Exhibit 105 p 6-8 (Receivables), Exhibit 165a (Free Capitalist Balance Sheet, Profit/Loss), Key Bank X4777 & Chase X8637 Free Capitalist Enterprises, Ex 37
                                                                                                                                              30
JTH Publishing Reimbursement Request, Chase X0335 VIP Media
                                              Case 2:17-cr-00037-FB-PMW Document 559-24 Filed 04/24/19 Page 32 of 44
                                                                    Other Ventures


                                                                                                Output/Fixed Assets                      Cash Available
      Company                       Owed to FC/FS                    Net Income                      (Jul-07)                               (Jul-07)
      Franklin                                                            $-1,577.84
      Chocolates                               $660.00       (FS)                    Jul-06                   None                                 $1,486.16
      Main Street
      Movie                          $8,632,499.00 (FC)                                                Horror Film                             $287,296.24
                                     $1,028,560.98 (FS)                   $46,636.45                Iceberg Franchise
      Rudder Holdings                  $618,370.97 (FC)                              Jul-07         Bountiful Property                      $1,090,922.39
      CRK Central                                                           $8,369.64
      Management                        $118,785.00          (FC)                    Jul-07                   None                                    $897.93
                         Total: $10,064,536.98




Exhibit 105 p.6-8 (Receivables), Ex 20a (FSI Balance Sheet, Skousen Note Entries through Jul-07), Exhibit 164a Franklin Chocolates Profit/Loss, Exhibit 171a (Rudder
Holdings Balance Sheet & Profit/Loss), Exhibit 163a (CRK Balance Sheet & Profit/Loss), Exhibit 157r (July 31, 2007 Management Report), Chase X0525 Franklin31 Chocolates,
Chase X0756,X4090 Main Street Movie Group, Chase X0277,X4314,X1809 Rudder Holdings,
                                        Case 2:17-cr-00037-FB-PMW Document 559-24 Filed 04/24/19 Page 33 of 44

                                                              Real Estate
                                           (other than New Castle and Hill Erickson)



                             Total Owed to Net Income                                                                     Cash Available
    Company                     FC/FS       (Jul-07) Notes                                                                   (Jul-07)
    Hetzrony                                                          Funded by FC entirely, minimal bank activity,
    Properties                 $502,488.00                            no known fixed assets                                       $82,100.00
    Lucent Real                $16,320.00FS
    Estate                      $34,475.00            $63,664.17 No Fixed Assets                                                      $425.89
                                                                      Opening deposit of $100 was the sole deposit,
    Equity Mill LLC                                                   only bank fees were incurred                                        $0.00
    Eastbay                                                                                                                           $928.16
    Properties                       $3,000     FS                    Entity became Hill Erickson                                          Mar-07
    Greystone                                                         Opening deposit of $100 (from FSI) was sole
    Acquisitions                                                      deposit, no activity                                            $100.00
                    Total:      $556,283.00



Exhibit 105 p 6-8 (Receivables), Chase X0376 Hetzrony Properties, Chase X8124 Lucent Real Estate, Chase X8645 Equity Mill LLC, UCCU X6446 Eastbay
                                                                                                                                        32
Properties, Chase X4012 Greystone Acquisitions
                                                     Founders
                                    Case 2:17-cr-00037-FB-PMW   Capital
                                                              Document      x1815:
                                                                       559-24 Filed 04/24/19 Page 34 of 44

                                      11/3/05 Account Balance: $2,876,015.86                                         Counts 2,5

                                          11/4/05-11/10/05 Incoming Funds
  Included in Investment:
                                                    Type                   Incoming
  11/4/05 Miwe Holdings $850,000.00
                                             Investment                   $1,751,100.77
                                             Franklin                        $65,000.00
                                             Transfer Savings                $48,000.00
                                             Income                            $1,625.00
                                             Grand Total                  $1,865,725.77




                                          11/4/05-11/10/05 Outgoing Funds
  Included in Investor Payment:
                                                    Type                   Outgoing
  11/8/05 Miwe Holdings $147,500.00          Investor Payment               $813,179.32          Prior Investors
                                             New Castle                     $170,000.00          Equity Mill (15%)
                                                                                                 Kimber Academy
                                             Kimber                         $116,000.00
                                             Grand Total                  $1,099,179.32

                                      11/10/05 Ending Balance: $3,642,562.31


Exhibits 2,5,131 p. 31-33,135,138                                                                                         33
FC Chase X1815
                                               Founders Capital
                                   Case 2:17-cr-00037-FB-PMW Document x1815:
                                                                      559-24 Filed 04/24/19 Page 35 of 44
                                   7/5/06 Account Balance: $586,890.40                                         Counts 3,8

                                              7/6/06 Incoming Funds
                                              Type                     Incoming
                                     Miwe Holdings                      $500,000.00
                                     HIJ Investments                     $94,000.00
                                     Transfer Savings                 $2,517,000.00
                                     Total                            $3,111,000.00

                                             7/6/06 Outgoing Funds
                                                Type                  Outgoing
                                         Franklin Squires            $500,000.00
                                         Miwe Holdings               $415,400.00
                                         TSS Investments             $277,519.58
                                         Hunters Capital             $201,331.95         $1.15 M Prior Investors
                                         Annuit Coeptis              $150,217.02
                                         Atlas Capital LLC            $89,190.97
                                         Kathryn Bowen                 $8,250.00
                                         Randall Hyde                  $6,655.50
                                         Grand Total               $1,648,565.02

                                   7/6/06 Ending Balance: $2,049,325.38

Exhibits 3,8,131 p.56-58,135,138
                                                                                                                    34
FC Chase X1815
                                         CaseFounders       Capital
                                             2:17-cr-00037-FB-PMW   Investments
                                                                  Document 559-24 Filedx2333:
                                                                                       04/24/19 Page 36 of 44
                                                    5/21/07 Balance: $246.59                                    Counts 4,11,12,13

                                       Date          Type           Description            Incoming

                                      5/22/07 Investment        Miwe Holdings           $1,000,000.00 $1.16 M
                                                                                                           Investor Funds
                                      5/22/07 Investment        Rick Koerber LLC           $160,000.00

                                                     5/22/07 Outgoing Funds
                                              Description                        Outgoing
                                              HIJ Investments                    $167,755.00
                                              Magleby/Provident                  $126,536.47
                                              Miwe Holdings                      $125,000.00           $956,130.89
                                              Five Pillars Investments           $116,973.07           Prior Investors
                                              Clyne Long                         $113,144.90
                                              Atlas Capital LLC                  $109,226.45
                                              Freestyle Holdings                 $101,025.00
                                              Capital Enterprises LLC             $96,470.00
                                              Hill Erickson                       $11,000.00         Equity Mill (1%)
                                              Grand Total                        $967,130.89

                                           5/22/07 Ending Balance: $193,115.70


Exhibits 4,11,12,13,128,134 p.19-21
                                                                                                                            35
FCI Zions X2333
                         ChaseCaseX9118           Franklin Squires Investment
                                   2:17-cr-00037-FB-PMW Document 559-24 Filed 04/24/19 Page 37 of 44
                                                                                                                  Count 6


                    Date      Type       Description                    Outgoing       Incoming      Balance
                    1/12/2006 DebitCrd   Balance                                                    $195,200.54
                    1/13/2006 TXFR       Franklin Squires Investments                  $14,714.00   $209,914.54
                    1/13/2006 DEP        Founders Capital X1815                       $450,000.00   $659,914.54
                    1/13/2006 DEP        Merchant Account                              $12,355.07   $672,269.61
                    1/13/2006 DEP        Merchant Account                                  $29.99   $672,299.60
                    1/13/2006 DebitCrd   Apple Computer                   $1,485.39                 $670,814.21
                    1/13/2006 DebitCrd   Fed Ex                              $49.06                 $670,765.15
                    1/13/2006 DebitCrd   Week Makeover Amer                  $19.99                 $670,745.16
                    1/13/2006 DebitCrd   HMS Host                             $8.60                 $670,736.56
                    1/13/2006 Wire       Bex Engraving CO Inc           $428,350.00                 $242,386.56
                    1/13/2006 5029       BMW Payment                      $1,047.01                 $241,339.55
                    1/13/2006 5042       Alsco                               $54.92                 $241,284.63
                    1/13/2006 5049       East Bay Business Center          $874.12                  $240,410.51
                    1/13/2006 5059       Kelly Services Inc               $3,177.50                 $237,233.01
                    1/13/2006 5062       Provo City Utilities             $2,032.65                 $235,200.36
                    1/13/2006 5063       Qwest                               $19.23                 $235,181.13
                    1/13/2006 5064       Ray, Quinney & Nebeker           $4,242.25                 $230,938.88
                    1/13/2006 5070       Simmons Outdoor Media            $6,500.00                 $224,438.88



Exhibits 6,19,141
                                                                                                                     36
FSI Chase X9118
                                             Founders Capital
                                 Case 2:17-cr-00037-FB-PMW          X1815
                                                           Document 559-24 Filed 04/24/19 Page 38 of 44
                                       6/4/06 Balance: $393,853.93                                           Count 7

                                      6/5/06-6/6/06 Incoming Funds
                                            Type                   Incoming
                                     Transfer Savings              $2,500,000.00
            Hunters Capital          Investment                      $148,000.00
                                     Grand Total                   $2,648,000.00

                                      6/5/06-6/6/06 Outgoing Funds
                                          Description                  Outgoing
                                   Franklin Squires                    $500,000.00
                                   Miwe Holdings                       $415,400.00
                                   TSS Investments                     $248,186.25
                                   Hunters Capital                     $146,085.88
                                   Annuit Coeptis                      $141,657.02           $1.18 M Prior
                                   Five Pillars Investments             $93,350.00           Investors
                                   Atlas Capital LLC                    $89,190.97
                                   Capital Enterprises LLC              $23,021.12
                                   Freestyle Holdings                   $16,669.35
                                   Kathryn Bowen                         $8,250.00
                                   Grand Total                       $1,681,810.59
                                 6/6/06 Ending Balance: $1,360,043.34
Exhibits 7,131 p.53-55,135,138
                                                                                                                37
FC Chase X1815,X329,X8587
                                             Founders Capital
                                  Case 2:17-cr-00037-FB-PMW Document X1815
                                                                     559-24 Filed 04/24/19 Page 39 of 44
                                  9/5/06 Account Balance: $107,015.62                                                   Count 9
                                            9/6/06 Incoming Funds
                                       Type                        Incoming
                                       Investment                   $201,200.00
                                       Transfer Savings           $2,000,000.00
                                       Total                      $2,201,200.00
                                            9/6/06 Outgoing Funds
                                   Date              Description               Outgoing
                                 9/6/2006      Miwe Holdings                   $443,303.23
                                 9/6/2006      TSS Investments                 $333,516.90
                                 9/6/2006      Hunters Capital                 $288,805.80
                                 9/6/2006      Annuit Coeptis                  $141,657.02
                                               Five Pillars
                                 9/6/2006      Investments                      $99,285.48
                                                                                                      Prior Investors
                                 9/6/2006      Atlas Capital LLC                $89,423.23
                                 9/6/2006      Lyrenterprises LLC               $32,885.76
                                 9/6/2006      Vonco Holdings LLC               $32,366.51
                                 9/6/2006      Freestyle Holdings               $28,087.90
                                 9/6/2006      Kathryn Bowen                     $8,250.00
                                               Total                         $1,497,581.83

                                        9/6/06 Balance: $810,633.79
Exhibits 9,131 p.62-64,135,138
                                                                                                                           38
FC Chase X1815,X3297,X8587
                              Chase  X9118 Franklin Squires Investment
                                  Case 2:17-cr-00037-FB-PMW Document 559-24 Filed 04/24/19 Page 40 of 44
                                                                                                             Count 10

              Date             Type       Description                         Outgoing       Incoming     Balance
              9/12/2006                   Balance                                                        $124,579.71
              9/13/2006                   Founders Capital 2332433297                        $300,000.00 $424,579.71
              9/13/2006        DebitCrd   Chevron Springville UT                    $68.88               $424,510.83
              9/13/2006        DebitCrd   Ruby River #405 Provo UT                  $30.11               $424,480.72
              9/13/2006        Wire       Symbolic Of Nevada Inc               $296,793.25               $127,687.47
              9/13/2006        Wire       Michelle Koerber                       $3,774.00               $123,913.47
              9/13/2006                   Check                                     $24.95               $123,888.52
              9/13/2006                   Check                                     $10.00               $123,878.52
              9/13/2006        5732       Jaguar Credit                          $1,355.13               $122,523.39
              9/13/2006        5734       Mercedes Benz Credit                   $2,491.75               $120,031.64
              9/13/2006        5758       Check                                     $97.34               $119,934.30
              9/13/2006        5761       Check                                     $16.00               $119,918.30
              9/13/2006        5765       Check                                   $480.00                $119,438.30
              9/13/2006        5777       Check                                   $152.00                $119,286.30
              9/13/2006        5780       Wells Fargo Bank-Auto Finance          $1,199.99               $118,086.31
              9/13/2006        5782       Check                                   $916.35                $117,169.96
              9/13/2006        5783       Wells Fargo Bank-Auto Finance          $1,282.91               $115,887.05
              9/13/2006        5786       Check                                   $255.62                $115,631.43
              9/13/2006        5790       Check                                     $52.00               $115,579.43
              9/13/2006        5806       Five Pillars Investments              $13,500.00               $102,079.43

Exhibits 10,19 (FSI Cash Register),141
                                                                                                                  39
FSI Chase X9118
                                          Case 2:17-cr-00037-FB-PMW Document 559-24 Filed 04/24/19 Page 41 of 44
                                                                                                                                          Count 10
                                                     Purchase of Spykers
                                                            Franklin Squires


                      Date            Description                                                                Amount
                    9/13/06           Purchase of Spyker #1 by Franklin Squires                                         $296,793
                                      from Symbolic of Nevada
                    6/18/07           Purchase of Spyker #2 by Hill Erickson                                            $180,000
                                      from Dave Woodward
                                                                        Total Purchase Cost:                            $476,793
                   10/12/07           Sale of 2 Spykers to Mike Isom                                                    $400,000
                                                                                  Loss Realized:                        $-76,793




                                                                                                                                             40
Exhibit 20a p.1,p.9 (FSI Cash Register and Fixed Assets), Exhibit 23a p.25 (HE Cash Register and Fixed Assets (Spyker Journal Entries))
                        Hill EricksonCase
                                      Quickbooks         – Cash
                                          2:17-cr-00037-FB-PMW   Register
                                                               Document 559-24June    8, 2007
                                                                               Filed 04/24/19 Pageto  June
                                                                                                   42 of 44 18, 2007
            Date                      Name                       Memo               Classification           Inflow        Outflow     Balance

           06/08/2007                                                                                                                   19,548.79
                     Founders Capital
           06/08/2007Investments LLC                    operating loan          FCI Operating loan $300,000.00                         319,548.79
                                                        4298 Vintage Dr
           06/11/2007United Equity Funding              Provo                   HM Fees                                   $70,948.97   248,599.82
                                             2340 E 350 N
           06/11/2007New Castle Holdings LLC Layton Craig Ferrin Monthly property payments                                 $4,140.61   244,459.21

                     Mckinley, Ittersagen,              4123 Norris Terrace
           06/12/2007Gunderson                          North Port FL       Property-Entries                                 $942.73   243,516.48

                     Mckinley, Ittersagen,              3653 Needle Terrace
           06/12/2007Gunderson                          North Port Fl       Property-Entries                               $1,120.04   242,396.44
           06/13/2007Timothy Watson                     Poquoson Title          Properties                  $27,839.82                 270,236.26
           06/13/2007Gary Walters                                               Properties                  $40,617.18                 310,853.44
                     Founders Capital                                           FCI Operating
           06/18/2007Investments LLC                    operating loan          loan                        $80,000.00                 390,853.44
           06/18/2007Dave Woodward                                              Spyker                                   $180,000.00   210,853.44
                                                        3827 Bay Vista Dr
           06/18/2007United Equity Funding              #1239 Selbyville DE HM Fees                                       $17,211.53   193,641.91
           06/18/2007United Equity Funding              916 Canal #2            HM Fees                                   $18,774.54   174,867.37
           06/18/2007Employer Solutions Group 081207                            Payroll Items                              $6,617.48   168,249.89

Exhibit 23a p.1,25 (HE Cash Register and Fixed Assets (Spyker Journal Entries)) Zions X2325 Hill Erickson                                 41
Note: Total Transactions: 6/8/18 is $88,148.50 (Debits), $306,800 (Credits)
                                              Founders Capital
                                     Case 2:17-cr-00037-FB-PMW       X1815:
                                                               Document 559-24 Filed 04/24/19 Page 43 of 44
                                         6/6/06 Balance $1,360,043.34                                                Counts 15/16
                                     Date   Type      Description                Incoming
                                      6/7/06Investment Annuit Coeptis            $214,000.00
                                      6/7/06Investment Clyne Long                 $10,000.00      $876,400
                                                       Hansen House
                                      6/7/06Investment Investments                $36,400.00
                                                                                                  Investor Funds
                                      6/7/06Investment Hunters Capital             $9,000.00
                                      6/7/06Investment RACE LLC                    $7,000.00
                                      6/7/06Investment TSS Investments           $600,000.00
                                                   6/7/06 Outgoing
                                      Date        Description                     Incoming
                                     6/7/06        Ferrari                       $218,896.27    $432,355.94
                                     6/7/06        Ferrari                       $213,459.67    Asset Purchase
                                     6/7/06        Anderson Graphics               $3,147.50
                                     6/7/06        Aspectus Capital LLC          $114,100.00
                                     6/7/06        Atlas Capital LLC              $64,100.00
                                     6/7/06        Clyne Long                     $62,145.58
                                                                                                   $442,030.13
                                     6/7/06        Cody Moore                      $4,320.00
                                     6/7/06        Lyrenterprises LLC             $23,197.85       Prior Investors
                                     6/7/06        Magna Investments              $45,658.06
                                     6/7/06        McGuire Financial/Group       $112,943.89
                                     6/7/06        Vonco Holdings LLC             $12,417.25

                                         6/7/06 Balance $1,362,057.27
Exhibits 15,16,131 p.53-55,135,138
                                                                                                                            42
FC Chase X1815,X3297,X8587
                                               Purchase of Ferraris
                                       Case 2:17-cr-00037-FB-PMW Document 559-24 Filed 04/24/19 Page 44 of 44
                                                                                                                     Counts 15/16
                                                     Founders Capital

                    Date            Description                                                           Amount
                   6/2/06           Purchase of Ferrari #1 by Founders Capital,                                 $213,460
                                    (booked as Automobile Expense)

                   6/6/06           Deposit of $214,000 from Annuit Coeptis                                     $214,000
                   7/7/06           Reversal of journal entry to Pnote, reduce
                                    Automobile Expense to $0
                                                                                  Total Gain:                      $540

                    Date            Description                                                           Amount
                   6/2/06           Purchase of Ferrari #2 by Founders Capital,                                 $218,896
                                    (booked as Automobile Expense)
                   8/8/06           Deposit of $200,000 from TSS Investments                                    $200,000
                                                                             Loss Recognized:                   $-18,896
                                                                            (closing entry 12/31/06)




                                                                                                                            43
Exhibit 19a p.1 – FC QB Automobile Expense
